Ostrander, C. J.
{concurring). I think the statute (Act No. 215, Pub. Acts 1895), as amended, is a complete statute, but that it is unimportant whether it expressly provides that the expenses in condemnation cases instituted by a municipality shall be chargeable to the munici*130pality or is silent upon the subject. The statute does expressly provide that officers, jurors, and witnesses shall be entitled to fees. Unless it was expressly provided that they should be paid by the county, the necessary inference would be that they should be paid, in the first instance, by the municipality instituting the proceeding. Such proceedings are not judicial proceedings. The juries are special juries. The benefits expected are either to the municipality or to some division or district thereof. In either case it is the municipality alone which has power to apportion the cost of the benefit. It has been held in construing Act No. 124, Pub. Acts 1883, as amended (1 Comp. Laws, § 3408), that the city must pay the fees of all witnesses in such a proceeding, whether they are produced for or against the municipality. Dorland v. Judge of Superior Court, 78 Mich. 182 (44 N. W. 52). This ruling is in harmony with the idea that the cost of determining the issues, namely, public necessity and proper compensation to owners, ought to be paid by the one for whose benefit alone the issues are presented. I concur in affirming the judgment of the circuit court.